[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]        MEMORANDUM OF DECISION de PREJUDGMENT MOTION FOR ALIMONY AND CHILD SUPPORT PENDENTE LITE #(101)
The court finds the following facts.
1. The plaintiff's annual income from a custodial investment account managed by Bessemer Trust is $136,595 before taxes. Her self employment is a break even effort. The plaintiff receives an annual gift of $10,000 from her mother.
2. The defendant was employed as a corporate loan finance expert until late 1993 when his employment was terminated. He had been earning $200,000 annually until that time.
3. With the plaintiff in agreement, he launched an educational program in 1994 which would culminate in his receiving a Ph.D at which time he would seek employment as a college professor.
4. He is currently writing his dissertation. He expects to complete it within the year.
5. The defendant devoted all his time to his doctoral efforts and has not sought any employment in his earlier vocation.
6. The defendant agreed to support the family from his savings and deferred compensation funds during the period from 1994 to date. He has spent about $450,000 fro such purposes until the present action was commenced.
7. The parties continue to live under the same roof. They both continue as custodial parents in the children's primary residence. There is no basis for a child support order.
8. The plaintiffs income does not warrant an award of periodic alimony under the present circumstances.
The plaintiff's motion is denied.
HARRIGAN, J. CT Page 12564